Exhibit 10.16

SECURITY AGREEMENT

THIS SECURITY AGREEMENT is dated as of this 16th day of March, 2007, by and
between TREX COMPANY, INC., a Delaware corporation (the “Debtor”), and BRANCH
BANKING AND TRUST COMPANY, a North Carolina banking corporation as successor by
merger to Branch Banking and Trust Company of Virginia (the “Collateral Agent”),
as collateral agent for the benefit of the Secured Parties (as defined in the
Intercreditor Agreement (as hereinafter defined)).

The Debtor, TREX Company, LLC, a Delaware limited liability company (“Trex LLC”)
and Branch Banking and Trust Company, a North Carolina banking corporation
(“BB&T”), are parties to a Credit Agreement dated as of June 19, 2002, as
amended (as currently amended and as from time to time hereafter amended,
restated, supplemented or otherwise modified, the “Credit Agreement”), pursuant
to which BB&T has made a $100,000,000 revolving credit facility (the “Revolving
Credit Facility”) and term loans in the principal amount of $8,418,780.30 (the
“Term Loans”) available to the Debtor. The Debtor, Trex LLC and the Noteholders
(as defined and identified in the hereinafter defined Note Agreement) are
parties to a Note Purchase Agreement dated as of June 19, 2002, as amended (as
currently amended and as from time to time hereinafter amended, restated,
supplemented or otherwise modified, the “Note Agreement”), pursuant to which the
Debtor and Trex LLC sold Senior Secured Notes (as defined in the Note Agreement)
in the aggregate principal amount of $40,000,000 to the Noteholders. Effective
December 31, 2002, Trex LLC merged with and into the Debtor, with the Debtor
being the surviving entity.

The Debtor and the Collateral Agent entered into a Security Agreement dated as
of June 19, 2002 (the “Original Security Agreement”) under and pursuant to the
terms and provisions of the Credit Agreement and the Note Agreement. Under the
Security Agreement, the Debtor granted a security interest in various collateral
described therein to the Collateral Agent for the benefit of the Secured Parties
(as defined in the Original Security Agreement). In compliance with the terms
and provisions of the Credit Agreement and Section 22 of the Note Agreement, on
November 1, 2004, BB&T and the Noteholders agreed to release the security
interests granted under the Original Security Agreement and such security
interests were released.

BB&T has now required the Debtor to regrant certain of the security interests
created under and pursuant to the Original Security Agreement. Pursuant to
Section 22 of the Note Agreement, the Noteholders have also required the Debtor
to regrant certain of the security interests created under and pursuant to the
Original Security Agreement. In connection with the regrant of such security
interests, the Collateral Agent has entered into an Intercreditor and Collateral
Agency Agreement dated of even date herewith by and among the Collateral Agent
and certain Secured Parties identified and defined therein (as from time to time
amended, restated, supplemented or otherwise modified, the “Intercreditor
Agreement”).

Accordingly, for and in consideration of good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Debtor and the
Collateral Agent hereby agree as follows:

SECTION 1 – DEFINITIONS

The following terms shall have the following respective meanings:

“Accounts” means all of the Debtor’s now owned or hereafter acquired or arising
“accounts,” as defined in the UCC, including any rights to payment for the sale
or lease of Goods or rendition of services, whether or not they have been earned
by performance.



--------------------------------------------------------------------------------

“Chattel Paper” means all of the Debtor’s now owned or hereafter acquired
“chattel paper,” as defined in the UCC, including electronic chattel paper.

“Collateral” has the meaning set forth in Section 2.

“Collection Account” has the meaning set forth in Section 6.3.

“Dispute” has the meaning set forth in Section 10.4.

“Documents” means all “documents,” as defined in the UCC, including bills of
lading, warehouse receipts or other documents of title, now owned or hereafter
acquired by Debtor.

“Event of Default” and “Default” have the respective meanings assigned thereto
in the Intercreditor Agreement.

“Goods” means all “goods,” as defined in the UCC, now owned or hereafter
acquired by the Debtor, wherever located.

“Intercreditor Agreement” has the meaning set forth in the introductory
paragraphs of this Agreement.

“Inventory” means all of the Debtor’s now owned or hereafter acquired
“inventory,” as defined in the UCC, including all Goods, wherever located, to be
furnished under any contract of service or held for sale or lease, all raw
materials, work-in-process, finished goods, and other materials of any kind,
nature or description which are used or consumed in the Debtor’s business.

“Lease” has the meaning set forth in Section 4.4 hereof.

“Obligations” has the meaning set forth in Section 3.

“Permitted Liens” means “Permitted Liens” under the Credit Agreement and the
Liens permitted under Section 10.3 of the Note Agreement.

“Proprietary Rights” means all of the Debtor’s now owned or hereafter arising or
acquired: licenses, franchises, permits, patents, patent rights, copyrights,
works which are the subject matter of copyrights, trademarks, service marks,
trade names, trade styles, patent, trademark and service mark applications, and
all licenses and rights related to any of the foregoing, and all other rights
under any of the foregoing, all extensions, renewals, reissues, divisions,
continuations, and continuations-in-part of any of the foregoing, and all rights
to sue for past, present and future infringement of any of the foregoing.

 

- 2 -



--------------------------------------------------------------------------------

“Secured Party” and “Secured Parties” have the meanings assigned thereto in the
Intercreditor Agreement.

“Secured Obligations” has the meaning assigned thereto in the Intercreditor
Agreement.

“Supporting Obligations” means all supporting obligations as such term is
defined in the UCC.

“UCC” means the Uniform Commercial Code, as in effect from time to time, of the
Commonwealth of Virginia or of any other state the laws of which are required as
a result thereof to be applied in connection with the issue of perfection of
security interests.

“Uniform Commercial Code jurisdiction” means any jurisdiction that has adopted
“Revised Article 9” of the UCC on or after July 1, 2001.

All other capitalized terms used but not otherwise defined herein have the
meanings given to them in the Credit Agreement. All other undefined terms
contained in this Security Agreement, unless the context indicates otherwise,
have the meanings provided for by the UCC to the extent the same are used or
defined therein.

SECTION 2 – GRANT OF SECURITY INTEREST

The Debtor hereby grants to the Collateral Agent for the ratable benefit of the
Secured Parties a continuing security interest in, lien on, assignment of and
right of set-off against, all of the following property and assets of the
Debtor, whether now owned or hereafter acquired or arising, regardless of where
located:

(i) all Accounts;

(ii) all Inventory;

(iii) all Chattel Paper to the extent that such Chattel Paper constitutes
proceeds of any of the Accounts or Inventory;

(iv) all Documents to the extent such Documents constitute proceeds of any of
the Accounts or Inventory;

(v) all Supporting Obligations to the extent such Supporting Obligations
constitute proceeds of any of the Accounts;

(vi) the Collection Account;

(vii) all books and records related to or referring to any of the foregoing,
including books, records, account ledgers, data processing records, and computer
software; and

(viii) all proceeds of any of the foregoing, including, but not limited to,
proceeds of any insurance policies (whether or not such policy shall contain an
endorsement in favor of the Collateral Agent or any Secured Party), claims
against third parties, and condemnation or requisition payments with respect to
all or any of the foregoing.

 

- 3 -



--------------------------------------------------------------------------------

All of the foregoing is herein collectively referred to as the “Collateral.”

SECTION 3 – OBLIGATIONS SECURED

The security interests granted to the Collateral Agent herein for the ratable
benefit of the Secured Parties shall secure: (a) the payment and performance of
the Secured Obligations; and (b) all reasonable costs and expenses, including,
without limitation, reasonable attorneys’ fees incurred by the Collateral Agent
or the Secured Parties, or any of them, for taxes and/or insurance relating to,
or maintenance or preservation of, the Collateral or any part thereof or
incurred by the Collateral Agent or any of the Secured Parties, or any of them,
arising from or in connection with the modification, workout, collection or
enforcement of any of Secured Obligations, including, without limitation, any
such collection or enforcement of the Obligations by any action or participation
in, or in connection with a case or proceeding under, Chapter 7 or Chapter 11 of
the U.S. Bankruptcy Code or any successor statute (collectively, the
“Obligations”).

SECTION 4 – REPRESENTATIONS

The Debtor represents and warrants to the Collateral Agent and to each of the
Secured Parties (which representations and warranties will survive the execution
of the Revolving Note, the making of the Revolving Loans and the purchase of the
Notes by the purchasers identified in the Note Agreement) that:

4.1 Ownership of Collateral. The Debtor now owns or will become the owner of the
Collateral in which it has granted the Collateral Agent a security interest
hereunder and has the unrestricted right to grant the Collateral Agent a
security interest therein.

4.2 Location of Records. The chief executive office of the Debtor and the
principal office where the Debtor maintains its books and records relating to
the Collateral is located at the address listed next to the Debtor’s name on
Schedule 4.2 attached hereto and by this reference incorporated herein. The
Debtor will not change the location of its chief executive office or the
location of the principal office in which it maintains its books and records
without giving the Collateral Agent and each of the Secured Parties at least
thirty (30) days’ prior written notice and, unless prior to such change, the
Debtor shall have taken all action reasonably necessary or desirable or that the
Collateral Agent may reasonably request, to preserve, perfect, confirm and
protect in the manner and to the extent provided for in this Security Agreement
the security interests granted hereby.

4.3 Accounts. (a) Each existing Account represents, and each future Account will
represent, a bona fide sale and delivery of Inventory by the Debtor, or
rendition of services by the Debtor, in the ordinary course of the Debtor’s
business; (b) each existing Account is, and each future Account will be, for a
liquidated amount payable by the Account Debtor thereon on the terms set forth
in the invoice therefor, without any offset, deduction, defense, or counterclaim
except those known to the Debtor and disclosed to the Collateral Agent pursuant
to this Security

 

- 4 -



--------------------------------------------------------------------------------

Agreement; (c) no payment will be received with respect to any Account, and no
credit, discount, or extension, or agreement therefor will be granted on any
Account, except as reported to the Collateral Agent in Borrowing Base
Certificates delivered in accordance with the Credit Agreement; and (d) all
Inventory described in any invoice representing a sale of Goods will have been
delivered to the Account Debtor and all services of the Debtor described in each
invoice will have been performed.

4.4 Inventory. As of the date hereof, the Inventory is maintained at the
locations specified on Schedule 4.4 attached hereto and by this reference
incorporated herein. Except for Inventory (i) in transit to manufacturing plants
or warehouses owned or leased by the Debtor or to customers in the ordinary
course of business, and (ii) finished goods Inventory consigned to either Home
Depot U.S.A., Inc., a Delaware corporation (“The Home Depot”), or Lowe’s
Companies, Inc., a North Carolina corporation (“Lowe’s”), the Debtor does not
store and will not store any Inventory on any real property which is not owned
by the Debtor in fee simple or subject to a lease of real property under which
the Debtor is the lessee (each such lease, a “Lease”). The Debtor will not
permit any Inventory having an aggregate value of $500,000 or greater to be
maintained or stored in any location other than those listed on Schedule 4.4
without giving the Collateral Agent at least thirty (30) days’ prior written
notice and, unless prior to such change, the Debtor shall have taken all action
reasonably necessary or desirable or that the Collateral Agent may reasonably
request, to preserve, perfect, confirm and protect in the manner and to the
extent provided for in this Security Agreement the security interests granted
hereby. Without limiting the foregoing, the Debtor represents that all of its
finished goods Inventory (other than finished goods Inventory in transit) is,
and covenants that all of its finished goods Inventory will be, located (a) on
premises owned by the Debtor in fee simple, (b) on premises leased by the
Debtor, provided that the Collateral Agent has received an executed landlord
waiver from the landlord of such premises in form and substance satisfactory to
the Collateral Agent if the Inventory located thereon on or after May 16, 2007
has an aggregate value of $500,000 or greater, (c) in a warehouse or with a
bailee, provided that the Collateral Agent has received an executed bailee
letter from the applicable Person in form and substance satisfactory to the
Collateral Agent if the Inventory located thereon on or after May 16, 2007 has
an aggregate value of $500,000 or greater, (d) in The Home Depot distribution
centers pursuant to a written consignment agreement between the Debtor and The
Home Depot, provided that the Collateral Agent shall have received an executed
consignee agreement from The Home Depot in form and substance satisfactory to
the Collateral Agent if the Inventory located therein has an aggregate value of
$1,000,000 or greater, or (e) in Lowe’s distribution centers pursuant to a
written consignment agreement between the Debtor and Lowe’s, provided that the
Collateral Agent shall have received an executed consignee agreement from Lowe’s
in form and substance satisfactory to the Collateral Agent if the Inventory
located therein has an aggregate value of $1,000,000 or greater. Notwithstanding
the foregoing, the failure of the Collateral Agent to have received an executed
landlord lien waiver referred to in clause (b) of this Section 4.4 for a
particular location, an executed bailee letter referred to in clause (c) of this
Section 4.4 for a particular warehouse or an executed bailee letter referred to
in clause (c) of this Section 4.4 from a particular bailee shall not be a
default hereunder (or a Default or an Event of Default); instead, none of the
Inventory located at such leased location, in such warehouse or with such bailee
shall be Eligible Inventory. Furthermore, notwithstanding the foregoing, the
failure of the Collateral Agent to have received one or both of the consignee
agreements referred to in clauses (d) and (e)

 

- 5 -



--------------------------------------------------------------------------------

of this Section 4.4 shall not be a default hereunder (or a Default or an Event
of Default); instead, as further provided in Section 2.01(c)iii. of the Credit
Agreement, any consigned Inventory with a value equal to or greater than
$1,000,000 which is held by a consignee that has not executed and delivered to
the Collateral Agent such a consignee agreement shall not be Eligible Inventory.

4.5 Authorization, Execution, Delivery and Enforceability. (a) The execution,
delivery and performance by the Debtor of this Security Agreement, the landlord
lien waivers required by Section 4.4 of this Security Agreement, the consignee
agreement between the Collateral Agent and The Home Depot (in the form attached
as Exhibit K-1 to that certain Eighth Amendment to Credit Agreement dated as of
even date hereof (the “Eighth Amendment”) between the Debtor and Branch Banking
and Trust Company), the consignment agreement between the Collateral Agent and
Lowe’s (in the form attached as Exhibit K-2 to the Eighth Amendment), and the
Intercreditor Agreement are within its corporate powers, have been duly
authorized by all necessary corporate action, require no action by or in respect
of, or filing with, any governmental body, agency or official and do not
contravene or constitute (with or without the giving of notice or lapse of time
or both) a default under any provision of applicable law or of the
organizational documents of the Debtor or any Subsidiary or of any agreement,
judgment, injunction, order, decree or other instrument binding upon or
affecting the Debtor or any Subsidiary or result in the creation or imposition
of any Lien on any asset of the Debtor or any of its Subsidiaries other than a
Lien in favor of the Collateral Agent as provided in this Security Agreement.

(b) This Security Agreement and the Intercreditor Agreement constitute, and the
landlord lien waivers required by Section 4.4 of this Security Agreement and the
two consignee agreements described in Section 4.4 of this Security Agreement
when executed and delivered by the Debtor will constitute, the valid and binding
agreements of the Debtor, enforceable against the Debtor in accordance with
their respective terms, except as such enforceability may be limited by
bankruptcy, insolvency or similar laws affecting creditors’ rights generally and
by equitable principles of general applicability (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

4.6 Documents and Chattel Paper. All Documents and Chattel Paper are and will be
owned by the Debtor, free and clear of all Liens other than Permitted Liens. If
the Debtor retains possession of any Chattel Paper with the Collateral Agent’s
consent, such Chattel Paper shall be marked with the following legend: “This
writing and the obligations evidenced or secured hereby are subject to the
security interest of Branch Banking and Trust Company, as Collateral Agent, for
the benefit of the Secured Parties under and pursuant to Intercreditor and
Collateral Agency Agreement dated as of March 16, 2007.”

4.7 [Reserved].

4.8 Prior Encumbrances. There are no existing mortgages, pledges, liens or other
encumbrances of any kind upon, or any security interests in, any of the
Collateral, except for Permitted Liens. The Debtor will defend the Collateral
against all claims and demands of all Persons at any time claiming any interest
therein, except for claims and demands relating to Permitted Liens.

 

- 6 -



--------------------------------------------------------------------------------

4.9 Financing Statements. Except for financing statements specified on
Schedule 4.9 attached hereto and by this reference incorporated herein, no
financing statement under the UCC of any state which names the Debtor or any of
its trade names or divisions as debtor is on file in any state or other
jurisdiction, and the Debtor has not signed or authorized any financing
statement to be filed and the Debtor has not signed any security agreement
authorizing any secured party thereunder to file any financing statements,
except financing statements filed to perfect Permitted Liens.

4.10 Organizational Information. The jurisdiction of incorporation, the
organizational identification number and the Federal Employer Identification
Number of the Debtor are specified next to the Debtor’s name on Schedule 4.10
attached hereto and by this reference incorporated herein. The Debtor has only
one state of organization.

SECTION 5 – COVENANTS

Until all of the Obligations have been finally and indefeasibly paid and
satisfied in full and the Revolving Commitment terminated, the Debtor covenants
and agrees that:

5.1 Perfection and Protection of Security Interest. (a) The Debtor shall, at its
expense, perform all steps reasonably requested by the Collateral Agent at any
time to perfect, maintain, protect, and enforce the Collateral Agent’s Liens,
including: (i) filing financing or continuation statements, and amendments
thereof, in form and substance reasonably satisfactory to the Collateral Agent;
(ii) when any Event of Default has occurred and is continuing, transferring
Inventory to warehouses or other locations designated by the Collateral Agent;
(iii) placing notations on the Debtor’s books of account to disclose the
Collateral Agent’s security interest; and (iv) taking such other steps as are
deemed reasonably necessary or desirable by the Collateral Agent to maintain and
protect the Collateral Agent’s Liens. Notwithstanding the foregoing, unless any
Event of Default shall have occurred and be continuing, the Debtor shall not be
required to take any action to perfect the Collateral Agent’s Liens in
electronic Chattel Paper in an aggregate amount of less than $100,000. The
Debtor agrees that a carbon, photographic, photostatic, or other reproduction of
this Security Agreement or of a financing statement is sufficient as a financing
statement.

(b) Upon the Collateral Agent’s request, the Debtor shall deliver to the
Collateral Agent all Collateral consisting of negotiable or non-negotiable
Documents and Chattel Paper promptly after the Debtor receives the same.

(c) Subject to Section 5.1(a) hereof, the Debtor shall take all steps necessary
to grant the Collateral Agent control of all electronic Chattel Paper in
accordance with the UCC.

(d) The Debtor hereby irrevocably authorizes the Collateral Agent at any time
and from time to time to file in any filing office in any Uniform Commercial
Code jurisdiction any initial financing statements and amendments thereto that
contain any information required by part 5 of Article 9 of the UCC of the State
of Delaware for the sufficiency or filing office acceptance of any financing
statement or amendment, including whether the Debtor is an organization, the
type of organization and any organizational identification number issued to the
Debtor. The Debtor agrees to furnish any such information to the Collateral
Agent promptly

 

- 7 -



--------------------------------------------------------------------------------

upon request, and to pay on demand all fees, costs and expenses associated with
all such filings. The Debtor also ratifies its authorization for the Collateral
Agent to have filed in any Uniform Commercial Code jurisdiction any like initial
financing statements or amendments thereto if filed prior to the date hereof.

(e) Upon the Collateral Agent’s request, but not more frequently than once
during each calendar year, the Debtor shall provide to the Collateral Agent a
certificate of good standing from its state of incorporation or organization.

(f) Without limiting the prohibitions on mergers involving the Debtor contained
in the Credit Agreement and the Note Agreement, the Debtor will not change its
name, operate under any assumed name, change its structure, reincorporate or
reorganize itself, or change its jurisdiction of incorporation without giving
the Collateral Agent at least thirty (30) days’ prior written notice and, unless
prior to such change, the Debtor shall have taken all action reasonably
necessary or desirable or that the Collateral Agent may reasonably request, to
preserve, perfect, confirm and protect in the manner and to the extent provided
for in this Security Agreement the security interests granted hereby.

(g) The Debtor acknowledges that it is not authorized to file any financing
statement or amendment or termination statement with respect to any financing
statement without the prior written consent of the Collateral Agent and agrees
that it will not do so without the prior written consent of the Collateral
Agent, subject to the Debtor’s rights under Section 9-509(d)(2) of the UCC.

(h) The Debtor shall not, except in connection with any Permitted Lien, enter
into any contract or agreement that restricts or prohibits the grant of a
security interest in Accounts, Chattel Paper or the proceeds of the foregoing to
the Collateral Agent.

5.2 Accounts. (a) The Debtor shall not re-date any invoice, provided that the
Debtor shall have the right, in the exercise of its reasonable business
judgment, to re-date invoices that in the aggregate do not exceed at any one
time $100,000. The Debtor shall not make sales on extended terms dating beyond
that customary in the Debtor’s business (which customary terms include customer
incentive terms) or extend or modify any Account except in the ordinary course
of business.

(b) The Debtor shall not accept any note or other instrument (except a check or
other instrument for the immediate payment of money) with respect to any Account
without providing to the Collateral Agent prompt written notice thereof. Any
such instrument shall be considered as evidence of proceeds of the Account and
not payment thereof and the Debtor will promptly deliver such instrument to the
Collateral Agent, endorsed without recourse by the Debtor to the Collateral
Agent in a manner reasonably satisfactory in form and substance to the
Collateral Agent.

(c) The Debtor shall notify the Collateral Agent promptly of all disputes and
claims in excess of $250,000 with any Account Debtor, and agrees to settle,
contest, or adjust such dispute or claim at no expense to the Collateral Agent.
No discount, credit or allowance shall be granted to any such Account Debtor
without the Collateral Agent’s prior written

 

- 8 -



--------------------------------------------------------------------------------

consent, except for discounts, credits and allowances made or given in the
ordinary course of the Debtor’s business when no Event of Default exists
hereunder. The Debtor shall send the Collateral Agent a copy of each credit
memorandum in excess of $250,000 as soon as issued, and the Debtor shall
promptly report that credit on Borrowing Base Certificates submitted by it.

(d) If an Account Debtor returns any Inventory to the Debtor when no Event of
Default exists, then the Debtor shall promptly determine the reason for such
return and shall issue a credit memorandum to the Account Debtor in the
appropriate amount. The Debtor shall immediately report to the Collateral Agent
any return involving an amount in excess of $250,000. Each such report shall
indicate the reasons for the return and the locations and condition of the
returned Inventory. In the event any Account Debtor returns Inventory to the
Debtor when any Event of Default exists, the Debtor, upon the request of the
Collateral Agent, shall: (i) hold the returned Inventory in trust for the
Collateral Agent; (ii) segregate all returned Inventory from all of its other
property; (iii) dispose of the returned Inventory solely according to the
Collateral Agent’s written instructions; and (iv) not issue any credits or
allowances with respect thereto without the Collateral Agent’s prior written
consent. All returned Inventory shall be subject to the Collateral Agent’s Liens
thereon. Whenever any Inventory is returned, the related Account shall be deemed
ineligible to the extent of the amount owing by the Account Debtor with respect
to such returned Inventory and such returned Inventory shall not be Eligible
Inventory.

5.3 Inventory. (a) The Debtor will keep its Inventory in good and marketable
condition, except for damaged or defective Goods arising in the ordinary course
of the Debtor’s business. The Debtor will not, without the prior written consent
of the Collateral Agent, acquire or accept any Inventory on consignment or
approval. The Debtor agrees that all Inventory produced by the Debtor in the
United States of America will be produced in accordance with the Federal Fair
Labor Standards Act of 1938, as amended, and all rules, regulations, and orders
thereunder. The Debtor will conduct a physical count of the Inventory at least
once during each of its fiscal years, and after and during the continuation of
any Event of Default, at such other times as the Collateral Agent requests. The
Debtor will maintain a perpetual inventory reporting system at all times. The
Debtor will not, without the Collateral Agent’s written consent, sell any
Inventory on a bill-and-hold, guaranteed sale, sale and return, sale on
approval, consignment, or other repurchase or return basis, other than the sale
of finished goods Inventory to The Home Depot and Lowe’s on consignment in
accordance with the consignment agreements and all other documents related to
the consignment arrangements between the Debtor and each of The Home Depot and
Lowe’s, true and complete copies of which on the date hereof have been provided
to the Collateral Agent (collectively, the “Consignment Agreements”). The Debtor
agrees that it (i) shall provide the Collateral Agent a copy of any material
amendment, restatement, replacement, supplement or other modification of or to
either of the Consignment Agreements not later than twenty (20) days after the
effective date of any such amendment, restatement, replacement, supplement or
other modification, (ii) shall immediately notify the Collateral Agent in
writing of the occurrence of any default or event of default under or with
respect to, or the termination of, either of the Consignment Agreements,
(iii) shall file and continuously maintain without any lapse in filing
appropriate financing statements appropriately completed for filing under the
Uniform Commercial Code of each jurisdiction in which the filing of a financing
statement may be required, or reasonably requested

 

- 9 -



--------------------------------------------------------------------------------

by the Collateral Agent, naming each of The Home Depot and Lowe’s as debtor, the
Debtor as secured party and the Collateral Agent as assignee with respect to the
Inventory that has been sold to each of The Home Depot and Lowe’s on
consignment, (iv) shall deliver to the Collateral Agent copies of reports, and
updates of such reports as the Collateral Agent shall reasonably request, from
an independent search service reasonably satisfactory to the Collateral Agent
listing all effective financing statements that name The Home Depot as debtor
that are filed in Delaware, together with copies of such financing statements
filed in Delaware, and the Debtor shall deliver to the Collateral Agent copies
of all notices that the Debtor has sent to secured parties of record disclosed
by such reports that have filed financing statements covering inventory of The
Home Depot manufactured by the Debtor, which notices shall be in form and
substance satisfactory to the Collateral Agent, (v) shall deliver to the
Collateral Agent copies of reports, and updates of such reports as the
Collateral Agent shall reasonably request, from an independent search service
reasonably satisfactory to the Collateral Agent listing all effective financing
statements that name Lowe’s as debtor that are filed in North Carolina, together
with copies of such financing statements filed in North Carolina, and the Debtor
shall deliver to the Collateral Agent copies of all notices that the Debtor has
sent to secured parties of record disclosed by such reports that have filed
financing statements covering inventory of Lowe’s manufactured by the Debtor,
which notices shall be in form and substance satisfactory to the Collateral
Agent, (vi) upon request of the Collateral Agent, shall deliver to the
Collateral Agent all reports, lists, certificates and other papers required to
be delivered by The Home Depot under the consignment agreement between the
Debtor and The Home Depot and (vii) upon request of the Collateral Agent, shall
deliver to the Collateral Agent all reports, lists, certificates and other
papers required to be delivered by Lowe’s under the consignment agreement
between the Debtor and Lowe’s.

(b) In connection with all Inventory financed by a letter of credit with a face
amount in excess of $150,000, the Debtor will, at the Collateral Agent’s
request, instruct all suppliers, carriers, forwarders, customs brokers,
warehouses or others receiving or holding cash, checks, Inventory or Documents
in which the Collateral Agent holds a security interest to deliver them to the
Collateral Agent and/or subject to the Collateral Agent’s order, and if they
shall come into the Debtor’s possession, to deliver them, upon request, to the
Collateral Agent in their original form. The Debtor shall also, at the
Collateral Agent’s request, designate the Collateral Agent as the consignee on
all negotiable and non-negotiable Documents.

5.4 [Reserved].

5.5 [Reserved].

5.6 Maintenance of Records. The Debtor will keep and maintain, at its own cost
and expense, in a manner consistent with past practice, complete and current
records of the Collateral owned by it, including, but not limited to, a record
of all shipments received, deliveries made, contracts performed, payments
received, credits granted thereon and other dealings therewith. The Debtor shall
timely provide the Collateral Agent with all such collateral reports as are
required by the Credit Agreement and the Note Agreement, and all such additional
reports as the Collateral Agent shall reasonably require. These reports shall be
in the form previously provided to the Collateral Agent for its review or in
form and detail as is reasonably satisfactory to the Collateral Agent. The
Debtor will use all reasonable efforts to protect its

 

- 10 -



--------------------------------------------------------------------------------

records and books pertaining to any Collateral against fire, theft, loss or any
other manner of destruction or loss. Such protection will consist of such
protective means and devices as from time to time reasonably deemed necessary by
the Collateral Agent. If the Debtor maintains its records of Accounts on a
computer, it will maintain backup copies of such records, updated at reasonable
intervals.

5.7 Inspection and Delivery of Collateral, Books and Records. The Collateral
Agent or the Secured Parties, or any of them, or their respective agents, may at
any reasonable time and from time to time and, if no Event of Default has
occurred, upon reasonable prior notice, inspect the Collateral, and the books
and records of the Debtor pertaining thereto. With the frequency and as provided
in the Credit Agreement if no Event of Default has occurred and is continuing
(there being no limitation on the frequency if any Event of Default has occurred
and is continuing), the Debtor shall, at its own expense and cost, deliver or
make available, at the Collateral Agent’s election, books and records pertaining
to the Accounts (including Chattel Paper) to the Collateral Agent, or any
designated agent of the Collateral Agent, at such time and place as the
Collateral Agent may reasonably request.

5.8 Expenses. The Debtor shall be liable for, and agrees to pay the Collateral
Agent on demand, any and all reasonable expenses incurred or paid by the
Collateral Agent or the Secured Parties, or any of them, in protecting or
enforcing their respective rights under this Security Agreement, including,
without limitation, reasonable attorneys’ fees, whether incurred in collecting
specific Accounts or otherwise. If the Debtor shall fail, in violation of the
terms of the Credit Agreement or the Note Agreement, to discharge taxes, liens,
security interests or other encumbrances on the Collateral, other than Permitted
Liens, or to repair any damage to the Collateral, or to maintain or preserve the
Collateral or to maintain adequate insurance on the Collateral, in each case
within twenty (20) days after written notice from the Collateral Agent, the
Collateral Agent may, at its option, discharge such taxes, liens, security
interests or other encumbrances on or in the Collateral, pay for the repair or
damage to the Collateral, pay for the maintenance and preservation of the
Collateral, and/or pay for insurance on the Collateral. The Debtor agrees to
reimburse the Collateral Agent on demand for any payments so made and, until
such reimbursement, to pay interest thereon at a fluctuating rate of interest
equal to the Default Rate applicable to the Revolving Loans from the date of the
payment until reimbursement therefor, which reimbursement and interest shall be
a part of the Obligations. Any payment made or other action taken by the
Collateral Agent under this Section 5.8 shall be without prejudice to any right
to assert an Event of Default hereunder and to proceed thereafter as herein
provided.

5.9 Insurance. The Debtor will continuously insure the Collateral with a
responsible company or companies reasonably satisfactory to the Collateral Agent
against fire (with extended coverage) in the full insurable value of the
Collateral, and against such other casualties and in such amounts and with such
deductibles as are usually carried by owners of similar businesses and
properties in the same general areas in which the Debtor operates. The insurance
policy (or policies) shall have attached thereto a standard loss payable clause,
without contribution, in favor of the Collateral Agent as agent for the Secured
Parties as its interest may appear, and shall otherwise be in form reasonably
acceptable to the Collateral Agent, and the Debtor will cause such policy (or
policies) to provide that it (they) may not be canceled without thirty
(30) days’ prior written notice to the Collateral Agent. The Debtor will deliver
to the Collateral Agent as agent for the Secured Parties evidence of the renewal
or continuation of insurance at least ten (10) days before the expiration of the
existing insurance.

 

- 11 -



--------------------------------------------------------------------------------

5.10 Damage or Loss and Replacement. (a) The Debtor shall promptly notify the
Collateral Agent of any fire, theft, water damage, vandalism or other damage to
or loss of any Inventory to the extent that the uninsured portion of such
damaged or lost Inventory is in excess of $250,000. In the case of any loss,
damage to or destruction of the Inventory or any part thereof, the Debtor,
whether or not the insurance proceeds, if any, received on account of such
damage or destruction shall be sufficient for that purpose, at the Debtor’s cost
and expense, will promptly repair or replace the Inventory so lost, damaged or
destroyed.

(b) In the event that the Debtor or the Collateral Agent shall receive any
proceeds of insurance with respect to Inventory, provided no Default or Event of
Default then exists, (a) the Debtor shall pay to the Collateral Agent, or the
Collateral Agent shall retain, as applicable, an amount of such proceeds equal
to the balance then outstanding under the Revolving Credit Loan Obligations,
which amount the Collateral Agent shall promptly pay to BB&T for application to
the Revolving Credit Loan Obligations, and the Debtor shall be entitled to
retain, or the Collateral Agent shall pay to the Debtor, as applicable, any such
excess insurance proceeds or (b) if there is no balance then outstanding under
the Revolving Credit Loan Obligations, then the Debtor shall be entitled to
retain, or the Collateral Agent shall pay to the Debtor, as applicable, all such
proceeds of insurance with respect to Inventory.

5.11 Further Assurances. Subject to the provisions of Section 5.1(a) hereof, the
Debtor will from time to time, at the sole expense of the Debtor, promptly
execute, deliver, file and record (as appropriate) all further instruments and
documents, and take all further action as the Collateral Agent or the Secured
Parties, or any of them, may reasonably deem necessary or prudent in order to
perfect, continue and protect the security interests granted hereby or to enable
the Collateral Agent or the Secured Parties, or any of them, to exercise and
enforce its rights and remedies hereunder with respect to the Collateral or any
part thereof.

SECTION 6 – SALES AND COLLECTIONS

6.1 Processing and Sales of Inventory. So long as no Event of Default shall have
occurred and be continuing, the Debtor shall have the right in the regular
course of its business to process and sell the Inventory. The security interests
granted hereunder to the Collateral Agent as agent for the Secured Parties shall
attach to all proceeds of all sales, leases, or other dispositions of the
Inventory.

6.2 Inventory Controls. Upon the occurrence and during the continuation of any
Event of Default, the Collateral Agent or its agents may secure all entrances to
those parts of the premises of the Debtor in which any Inventory is stored and
keep such entrances locked or otherwise sealed or institute such other control
measures with respect to the movement of Inventory as the Collateral Agent may
deem necessary or prudent, subject to the rights of third parties under the
Leases.

6.3 Collection of Accounts. The Collateral Agent as agent for the Secured
Parties hereby authorizes the Debtor to collect and dispose of the proceeds of
the Accounts, which

 

- 12 -



--------------------------------------------------------------------------------

authority the Collateral Agent may curtail or terminate at any time following
the occurrence and during the continuance of any Event of Default. After such
authority has been curtailed or terminated, the Debtor shall, upon receipt of
all checks, drafts, cash, and other remittances in payment of or on account of
the Accounts, deposit the same in a special account designated by the Collateral
Agent, over which account the Collateral Agent as agent for the Secured Parties
alone shall have the power of withdrawal (the “Collection Account”). The
remittance of the proceeds of such Accounts shall not, however, constitute
payment or liquidation of such Accounts until the Collateral Agent as agent for
the Secured Parties shall receive good funds for such proceeds.

For purposes of computing interest, the Collateral Agent shall treat deposited
checks, drafts and other items as collected in accordance with the Collateral
Agent’s normal availability schedule, but in doing so the Collateral Agent is
not agreeing that such funds have in fact been paid, nor is the Collateral Agent
as agent for the Secured Parties waiving any right it may have to charge back
returned items to the Debtor and to collect interest on such charged-back items.
Funds placed in the Collection Account shall be held by the Collateral Agent as
agent for the Secured Parties as security for the Obligations. These proceeds
shall be deposited in precisely the form received, except for the endorsement of
the Debtor where necessary to permit collection of items, which endorsement the
Debtor agrees to make, and which endorsement the Collateral Agent is also hereby
authorized to make on behalf of the Debtor. Pending such deposit, the Debtor
agrees that it will not commingle any such checks, drafts, cash or other
remittances with any funds or other property of the Debtor but will hold them
separate and apart therefrom, and upon an express trust for the Collateral Agent
until deposit thereof is made in the Collection Account. The Collateral Agent as
agent for the Secured Parties will from time to time apply the funds on deposit
in the Collection Account against the Obligations in such order of application
as is required by the Intercreditor Agreement.

SECTION 7 – POWER OF ATTORNEY

Effective upon the occurrence and during the continuance of any Event of
Default, the Debtor hereby appoints the Collateral Agent and the Collateral
Agent’s designee as the Debtor’s attorney-in-fact, with full power of
substitution: (a) to endorse the Debtor’s name on any checks, notes,
acceptances, money orders, or other forms of payment or security constituting
Collateral that come into the Collateral Agent’s or any Secured Party’s
possession; (b) to sign the Debtor’s name on any invoice, bill of lading,
warehouse receipt or other negotiable or non-negotiable Document constituting
Collateral, on drafts against customers, on assignments of Accounts, on notices
of assignment, financing statements and other public records and to file any
such financing statements by electronic means with or without a signature as
authorized or required by applicable law or filing procedure; (c) to execute
loss claims and other applications for payment of benefits under any insurance
policy covering any of the Collateral in the name of the Debtor or the
Collateral Agent, to receive all monies and endorse drafts, checks, and other
instruments for the payment of any proceeds of any insurance covering any of the
Collateral, (d) to notify the post office authorities to change the address for
delivery of the Debtor’s mail to an address designated by the Collateral Agent
and to receive, open and dispose of all mail addressed to the Debtor; (e) to
send requests for verification of Accounts to customers or Account Debtors;
(f) to complete in the Debtor’s name or the Collateral Agent’s name, any order,
sale or transaction, obtain the necessary Documents in connection therewith, and
collect the proceeds thereof; (g) to

 

- 13 -



--------------------------------------------------------------------------------

clear Inventory through customs in the Debtor’s name, the Collateral Agent’s
name or the name of the Collateral Agent’s designee, and to sign and deliver to
customs officials powers of attorney in the Debtor’s name for such purpose;
(h) to the extent that the Debtor’s authorization given in Section 5.1(d) of
this Security Agreement is not sufficient (which authorization in Section 5.1(d)
is effective, and which powers under Section 5.1(d) may be exercised by the
Collateral Agent, before the occurrence of an Event of Default), to file such
financing statements with respect to this Security Agreement, with or without
the Debtor’s signature, or to file a photocopy of this Security Agreement in
substitution for a financing statement, as the Collateral Agent may deem
appropriate and to execute in the Debtor’s name such financing statements and
amendments thereto and continuation statements which may require the Debtor’s
signature; and (i) to do all things necessary to carry out the terms of this
Security Agreement. The Collateral Agent shall not be obligated to do any of the
acts or exercise any of the powers hereinabove authorized, but, if the
Collateral Agent elects to do any such act or exercise any such power, unless
the Collateral Agent is guilty of gross negligence or willful misconduct in the
exercise of such power, it shall not be accountable to the Debtor for more than
it actually receives as a result of such exercise of power, and, in any event,
none of the Collateral Agent or any of the Secured Parties, nor any of their
respective attorneys, will be liable for any acts or omissions or for any error
of judgment or mistake of fact or law except for their gross negligence or
willful misconduct. This appointment shall be deemed a power coupled with an
interest, shall be irrevocable, and shall not terminate until the Obligations
have been fully satisfied, the Credit Agreement has been terminated and the
Notes (as defined in the Note Agreement) have been paid in full under the Note
Agreement. The Debtor hereby ratifies and approves all acts of such
attorney-in-fact.

SECTION 8 – NO LIABILITY

(a) The Debtor assumes all responsibility and liability arising from or relating
to the use, sale, license or other disposition of the Collateral. The
Obligations shall not be affected by any failure of the Collateral Agent or any
of the Secured Parties to take any steps to perfect the Collateral Agent’s Liens
or to collect or realize upon the Collateral, nor shall loss of or damage to the
Collateral release the Debtor from any of the Obligations. Following the
occurrence and during the continuation of any Event of Default, the Collateral
Agent may (but shall not be required to), without notice to or consent from the
Debtor, sue upon or otherwise collect, extend the time for payment of, modify or
amend the terms of, compromise or settle for cash, credit, or otherwise upon any
terms, grant other indulgences, extensions, renewals, compositions, or releases,
and take or omit to take any other action with respect to the Collateral, any
security therefor, any agreement relating thereto, any insurance applicable
thereto, or any Person liable directly or indirectly in connection with any of
the foregoing, without discharging or otherwise affecting the liability of the
Debtor for the Obligations, or any other agreement now or hereafter existing
between the Collateral Agent and/or any Secured Party and the Debtor.

(b) It is expressly agreed by the Debtor that, anything herein to the contrary
notwithstanding, the Debtor shall remain liable under each of its contracts and
each of its licenses to observe and perform all the conditions and obligations
to be observed and performed by it thereunder. None of the Collateral Agent or
any of the Secured Parties shall have any obligation or liability under any
contract or license by reason of or arising out of this Security Agreement or
the granting herein of a Lien thereon or the receipt by the Collateral Agent or
any Secured Party of any payment relating to any contract or license pursuant
hereto. None of the Collateral

 

- 14 -



--------------------------------------------------------------------------------

Agent or any Secured Party shall be required or obligated in any manner to
perform or fulfill any of the obligations of the Debtor under or pursuant to any
contract or license, or to make any payment, or to make any inquiry as to the
nature or the sufficiency of any payment received by it or the sufficiency of
any performance by any party under any contract or license, or to present or
file any claims, or to take any action to collect or enforce any performance or
the payment of any amounts which may have been assigned to it or to which it may
be entitled at any time or times.

(c) The Collateral Agent may at any time after any Event of Default shall have
occurred and be continuing (or if any rights of set-off (other than set-offs
against an Account arising under the contract giving rise to the same Account)
or contra accounts may be asserted with respect to the following), without prior
notice to the Debtor, notify Account Debtors, and other Persons obligated on the
Collateral that the Collateral Agent has a security interest therein, and that
payments shall be made directly to the Collateral Agent, for the benefit of the
Secured Parties. Upon the request of the Collateral Agent, the Debtor shall so
notify Account Debtors, and other Persons obligated on Collateral. Once any such
notice has been given to any Account Debtor or other Person obligated on the
Collateral, the Debtor shall not give any contrary instructions to such Account
Debtor or other Person without the Collateral Agent’s prior written consent.

(d) After the occurrence and during the continuance of any Event of Default, the
Collateral Agent may at any time in the Collateral Agent’s own name or in the
name of the Debtor communicate with Account Debtors and parties to contracts and
agreements to which the Debtor is a party to verify with such Persons, to the
Collateral Agent’s satisfaction, the existence, amount and terms of Accounts,
contracts and agreements and Chattel Paper. If any Event of Default shall have
occurred and be continuing, the Debtor, at its own expense, shall cause the
independent certified public accountants then engaged by the Debtor to prepare
and deliver to the Collateral Agent and each of the Secured Parties at any time
and from time to time promptly upon the Collateral Agent’s request the following
reports with respect to the Debtor: (i) a reconciliation of all Accounts;
(ii) an aging of all Accounts; (iii) trial balances; and (iv) a test
verification of such Accounts as the Collateral Agent may request. The Debtor,
at its own expense, shall deliver to the Collateral Agent the results of each
physical verification, if any, which the Debtor may in its discretion have made,
or caused any other Person to have made on its behalf, of all or any portion of
its Inventory.

(e) The Collateral Agent shall use reasonable care with respect to the
Collateral in its possession or under its control. The Collateral Agent shall
not have any other duty as to any Collateral in its possession or control or in
the possession or control of any agent or nominee of the Collateral Agent, or
any income thereon or as to the preservation of rights against prior parties or
any other rights pertaining thereto.

SECTION 9 – DEFAULT AND REMEDIES

(a) In addition to all other rights and remedies granted to it under this
Security Agreement, the Credit Agreement, the other Loan Documents, the Note
Agreement, and under any other instrument or agreement securing, evidencing or
relating to any of the Obligations, upon the occurrence and during the
continuance of any Event of Default, the Collateral Agent, as agent for the
Secured

 

- 15 -



--------------------------------------------------------------------------------

Parties, may, subject to the provisions of the Intercreditor Agreement, exercise
all rights and remedies of a secured party under the UCC. Without limiting the
generality of the foregoing, the Debtor expressly agrees that in any such event
the Collateral Agent, without demand of performance or other demand,
advertisement or notice of any kind (except the notice specified below of time
and place of public or private sale) to or upon the Debtor or any other Person
(all and each of which demands, advertisements and notices are hereby expressly
waived to the maximum extent permitted by the UCC and other applicable law), may
forthwith enter upon the premises of the Debtor where any Collateral is located
through self-help, without judicial process, without first obtaining a final
judgment or giving the Debtor or any other Person notice and opportunity for a
hearing on the Collateral Agent’s claim or action and may collect, receive,
assemble, process, appropriate and realize upon the Collateral, or any part
thereof, and may forthwith sell, lease, license, assign, give an option or
options to purchase, or sell or otherwise dispose of and deliver the Collateral
(or contract to do so), or any part thereof, in one or more parcels at a public
or private sale or sales, at any exchange at such prices as it may deem
acceptable, for cash or on credit or for future delivery without assumption of
any credit risk. The Collateral Agent shall have the right upon any such public
sale or sales and, to the extent permitted by law, upon any such private sale or
sales, to purchase for the benefit of the Collateral Agent and the Secured
Parties the whole or any part of the Collateral so sold, free of any right or
equity of redemption, which equity of redemption the Debtor hereby releases.
Such sales may be adjourned and continued from time to time with or without
notice. The Collateral Agent shall have the right to conduct such sales on the
Debtor’s premises or elsewhere and shall have the right to use the Debtor’s
premises without charge for such time or times as the Collateral Agent deems
necessary or advisable. Expenses of retaking, holding, preparing for sale,
selling and the like shall include the reasonable attorneys’ fees and legal
expenses of the Collateral Agent and the Secured Parties, and each of them.

(b) After the occurrence and during the continuance of any Event of Default, the
Debtor further agrees, at the Collateral Agent’s request, to assemble the
Collateral and make it available to the Collateral Agent at a place or places
designated by the Collateral Agent which are reasonably convenient to the
Collateral Agent and the Debtor, whether at the Debtor’s premises or elsewhere.
Until the Collateral Agent is able to effect a sale, lease, or other disposition
of Collateral, the Collateral Agent shall have the right to hold or use
Collateral, or any part thereof, to the extent that it deems appropriate for the
purpose of preserving the Collateral or its value or for any other purpose
deemed appropriate by the Collateral Agent. The Collateral Agent shall have no
obligation to the Debtor to maintain or preserve the rights of the Debtor as
against third parties with respect to Collateral while Collateral is in the
possession of the Collateral Agent. The Collateral Agent may, if it so elects,
seek the appointment of a receiver or keeper to take possession of Collateral
and to enforce any of the Collateral Agent’s remedies (for the benefit of the
Collateral Agent and the Secured Parties), with respect to such appointment
without prior notice or hearing as to such appointment. The Collateral Agent
shall apply the net proceeds of any such collection, recovery, receipt,
appropriation, realization or sale to the Obligations in such order of
application as is required by the Intercreditor Agreement, and only after so
paying over such net proceeds, and after the payment by the Collateral Agent of
any other amount required by any provision of law, need the Collateral Agent
account for the surplus, if any, to the Debtor. To the maximum extent permitted
by applicable law, the Debtor waives all claims, damages, and

 

- 16 -



--------------------------------------------------------------------------------

demands against the Collateral Agent and each Secured Party arising out of the
repossession, retention or sale of the Collateral except such as arise solely
out of the gross negligence or willful misconduct of the Collateral Agent or any
Secured Party as finally determined by a court of competent jurisdiction. The
Collateral Agent will give the Debtor reasonable notice of the time and place of
any public sale of the Collateral or any part thereof or of the time after which
any private sale or any other intended disposition thereof is to be made. The
Debtor and the Collateral Agent agree that the requirements of reasonable notice
shall be met if such notice is given to the Debtor at the address of the Debtor
specified in Section 10.2 of this Security Agreement (or such other address that
the Debtor may provide to the Collateral Agent in writing) at least ten
(10) days before the time of the sale or disposition, but nothing contained
herein shall be construed to mean that any other notice or a shorter period of
time does not constitute reasonable notice for the sale of the Collateral or any
part thereof. The Debtor shall remain liable for any deficiency if the proceeds
of any sale or disposition of the Collateral are insufficient to pay all
Obligations, including any attorneys’ fees or other expenses incurred by the
Collateral Agent or any Secured Party to collect such deficiency.

(c) After the occurrence and during the continuance of any Event of Default, the
Collateral Agent shall have the right to enter upon the premises of the Debtor
at any time for the purpose of reducing to possession the Accounts (including
Chattel Paper) and all cash or non-cash proceeds thereof, for the purpose of
taking possession of and using the current version of the Debtor’s accounts
receivable computer software, and/or for the purpose of inspecting the Inventory
and inspecting and/or auditing the books, records and procedures of the Debtor.
The Collateral Agent may deduct its expenses in collecting the Accounts from the
proceeds applicable to the Obligations. Such expenses shall include, without
limitation, the costs of posting transactions to the books of the Debtor and
performing such other bookkeeping and accounting tasks as the Collateral Agent
may deem appropriate to collect any Account.

(d) Except as otherwise specifically provided herein, the Debtor hereby waives
presentment, demand, protest or any notice (to the maximum extent permitted by
applicable law) of any kind in connection with this Security Agreement or any
Collateral.

(e) For the purpose of enabling the Collateral Agent to exercise rights and
remedies under this Section 9 (including, without limiting the terms of this
Section, in order to take possession of, hold, preserve, process, assemble,
prepare for sale, market for sale, sell or otherwise dispose of Collateral) at
such time as the Collateral Agent shall be lawfully entitled to exercise such
rights and remedies, the Debtor hereby grants to the Collateral Agent, for the
benefit of the Collateral Agent and the Secured Parties, an irrevocable,
nonexclusive license (exercisable without payment of royalty or other
compensation to the Debtor) to use, license or sublicense any Proprietary Rights
now owned or hereafter acquired by the Debtor, and wherever the same may be
located, and including in such license access to all media in which any of the
licensed items may be recorded or stored and to all computer software and
programs used for the compilation or printout thereof.

SECTION 10 – MISCELLANEOUS

10.1 Cumulative Rights and No Waiver. Each and every right granted to the
Collateral Agent and the Secured Parties, and each of them, hereunder or under
any other document delivered under or in connection with the Credit Agreement or
the Note

 

- 17 -



--------------------------------------------------------------------------------

Agreement, or allowed it by law or equity, shall be cumulative and may be
exercised from time to time. No failure on the part of the Collateral Agent or
the Secured Parties, or any of them, to exercise, and no delay in exercising any
right, shall operate as a waiver thereof, nor shall any single or partial
exercise by the Collateral Agent or the Secured Parties, or any of them, of any
right preclude any other or future exercise thereof or the exercise of any other
right.

10.2 Notices.

(a) Method of Communication. Unless otherwise specified herein, all notices,
requests and other communications to a party hereunder shall be in writing
(including facsimile transmission) and shall be given to such party: (a) at its
address or facsimile number set forth below, or (b) at such other address or
facsimile number as such party may hereafter specify for the purpose of
communication hereunder by notice to the other party hereto. Each such notice,
request or other communication shall be effective (i) if given by facsimile
transmission, when transmitted to the facsimile number specified in this Section
and confirmation of receipt is received, (ii) if given by mail, 72 hours after
such communication is deposited in the mails, certified mail, return receipt
requested, with appropriate first-class postage prepaid, addressed as specified
in this Section, or (iii) if given by any other means, when delivered at the
address specified in this Section 10.2. Rejection or refusal to accept or the
inability to deliver because of a changed address of which no notice was given
shall not affect the validity of notice given in accordance with this Section.

(b) Addresses for Notices. All notices to any party shall be sent to it at the
following addresses, or any other address as to which all other parties are
notified in writing.

 

If to the Debtor:

   Trex Company, Inc.    160 Exeter Drive    Winchester, Virginia 22603-8605   
Attention: Chief Financial Officer    Telecopy No.: (703) 542-6889

With copies to:

   Trex Company, Inc.    160 Exeter Drive    Winchester, Virginia 22603-8605   
Attention: William R. Gupp, Esquire    Telecopy No.: (703) 542-6889    and      
Kevin G. Gralley, Esquire    Hogan & Hartson L.L.P.    111 South Calvert Street,
Suite 1600    Baltimore, Maryland 21202    Telecopy No.: (410) 539-6981

 

- 18 -



--------------------------------------------------------------------------------

If to the Collateral Agent:

   Branch Banking & Trust Company    115 N. Cameron Street    Winchester,
Virginia 22601    Attention: David Chandler    Telecopy No.: (540) 665-4227

With copies to:

   Thomas E. duB. Fauls, Esquire    Troutman Sanders LLP    1001 Haxall Point,
14th Floor    Richmond, Virginia 23219    Telecopy No.: (804) 697-1339

10.3 Applicable Law. This Security Agreement shall be construed in accordance
with and governed by the laws of the Commonwealth of Virginia, except as
otherwise required by mandatory provisions of law and except to the extent that
remedies provided by the laws of any jurisdiction other than Virginia are
governed by the laws of such jurisdiction.

10.4 Arbitration; Submission to Jurisdiction; Waiver of Jury Trial.

(a) Upon demand of any party hereto, whether made before or after institution of
any judicial proceeding, any claim or controversy arising out of or relating to
this Security Agreement or any other Loan Documents between the parties hereto
(a “Dispute”) shall be resolved by binding arbitration conducted under and
governed by the Commercial Financial Disputes Arbitration Rules (the
“Arbitration Rules”) of the American Arbitration Association (the “AAA”) and the
Federal Arbitration Act. Disputes may include, without limitation, tort claims,
counterclaims, disputes as to whether a matter is subject to arbitration, claims
brought as class actions, or claims arising from documents executed in the
future. A judgment upon the award may be entered in any court having
jurisdiction. Notwithstanding the foregoing, this arbitration provision does not
apply to disputes under or related to swap agreements.

(b) All arbitration hearings shall be conducted in the City of Richmond,
Virginia. A hearing shall begin within 90 days of demand for arbitration and all
hearings shall be concluded within 120 days of demand for arbitration. These
time limitations may not be extended unless a party shows cause for extension
and then for no more than a total of 60 days. The expedited procedures set forth
in Rule 51 et seq. of the Arbitration Rules shall be applicable to claims of
less than $1,000,000. Arbitrators shall be licensed attorneys selected from the
Commercial Financial Dispute Arbitration Panel of the AAA. The parties do not
waive applicable federal or state substantive law except as provided herein.

(c) Notwithstanding the preceding binding arbitration provisions, the parties
agree to preserve, without diminution, certain remedies that any party may
exercise before or after an arbitration proceeding is brought. The parties shall
have the right to proceed in any court of proper jurisdiction or by self-help to
exercise or prosecute the following remedies, as applicable: (i) all rights to
foreclose against any real or personal property or other security by exercising
a power of sale or under applicable law by judicial foreclosure, including a
proceeding to confirm the sale; (ii) all rights of self-help, including peaceful
occupation of real property and collection of rents, setoff and peaceful
possession of personal property; and (iii) obtaining provisional or ancillary
remedies, including injunctive relief, sequestration, garnishment, attachment,
appointment of receiver and filing an involuntary bankruptcy proceeding. Any
claim or controversy with regard to the parties’ entitlement to such remedies is
a Dispute.

 

- 19 -



--------------------------------------------------------------------------------

(d) Each party agrees that it shall not have a remedy of punitive or exemplary
damages against the other in any Dispute and hereby waives any right or claim to
punitive or exemplary damages it may have now or which may arise in the future
in connection with any Dispute, whether the Dispute is resolved by arbitration
or judicially.

(e) TO THE FULLEST EXTENT PERMITTED BY LAW, THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL WITH RESPECT TO ANY
DISPUTE.

10.5 Severability; Modification. If any provision hereof is invalid or
unenforceable in any jurisdictions, then, to the fullest extent permitted by
law, (a) the other provisions hereof shall remain in full force and effect in
such jurisdiction; and (b) the invalidity or unenforceability of any provision
hereof in any jurisdiction shall not affect the validity or enforceability of
such provisions in any other jurisdiction. No modification, amendment or waiver
of any provision of this Security Agreement, nor consent to any departure by the
Debtor therefrom, shall in any event be effective unless the same shall be in
writing, made in accordance with the Intercreditor Agreement, and signed by the
Collateral Agent and the Debtor, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. No
notice to or demand upon the Debtor in any case shall entitle the Debtor to any
other or further notice or demand in the same or similar circumstances.

10.6 Execution in Counterparts. This Security Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same
instrument.

 

- 20 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Debtor and the Collateral Agent have caused this
Security Agreement to be duly executed by their duly authorized officers, all as
of the date first above written.

 

TREX COMPANY, INC.

By:

 

/s/ Paul D. Fletcher

  (SEAL)

Name:

  Paul D. Fletcher

Title:

  Senior Vice President and Chief Financial Officer BRANCH BANKING AND TRUST
COMPANY, as Collateral Agent for the Secured Parties herein

By:

 

/s/ David A. Chandler

  (SEAL)

Name:

  David A. Chandler

Title:

  Senior Vice President

 

- 21-